Citation Nr: 0635433	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to secondary service connection for left knee 
degenerative joint disease, claimed due to service-connected 
left foot pain.

2.  Entitlement to an increased rating for residuals of a 
left heel injury, currently rated 10 percent disabling. 

3.  Entitlement to a compensable initial rating for a 
superficial, unstable left heel skin graft site.

4.  Entitlement to a compensable initial rating for a right 
thigh donor scar.

5.  Entitlement to a compensable initial rating for a left 
thigh donor scar.

6.  Entitlement to a compensable initial rating for a right 
calf donor scar.

7.  Entitlement to secondary service connection for bilateral 
lower extremity xerototic eczema.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1956 to January 
1959.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that denied an increased rating for residuals of an injury to 
the left heel; and from a January 2004 RO rating decision 
that granted service connection and noncompensable ratings 
for a left thigh scar, a right thigh scar, and a right calf 
scar.  

In September 2004, the RO denied entitlement to service 
connection for left ankle arthritis secondary to left heel 
pain.  Because the veteran did not submit a notice of 
disagreement (NOD), that issue is not before the Board.

The veteran requested a hearing and the RO notified him in a 
letter sent to his last known address that a hearing before a 
Veterans Law Judge was scheduled for October 19, 2006.  The 
veteran failed to report for the hearing, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling of the hearing.  The hearing request is 
therefore deemed to be withdrawn.  38 C.F.R. § 20.702(d) 
(2006).



Because the veteran has appealed for a higher rating for 
residuals of the left heel injury, the issue of an initial 
rating for a superficial, unstable left heel skin graft site 
is within the Board's jurisdiction.

In the decision below, the Board has granted service 
connection for bilateral lower extremity xerototic eczema, as 
it is shown to be secondary to the service-connected skin 
grafts.  Compensable ratings for the skin graft donor sites 
of the thighs and right calf which are pending before the 
Board, however, are not easily separated from, and therefore 
are inextricably intertwined with, a rating or ratings to be 
assigned for bilateral lower extremity xerototic eczema.  
Accordingly, those issues must be remanded for initial RO 
review.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  

Those issues are further addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's left heel was crushed during active service 
leaving residual left foot pains that caused or aggravated 
left knee arthritis.  

2.  The residuals of a left heel injury are manifested by no 
more than moderate limitation of motion of the left ankle due 
to tendonitis.

3.  Occasional breakdown of the left heel skin graft is 
shown.

4.  Medical evidence indicates that the service-connected 
skin graft donor sites exacerbate bilateral lower extremity 
xerototic eczema.  



CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for 
left knee degenerative arthritis are met.  38 U.S.C.A. 
§§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for a schedular rating greater than 10 
percent for residuals of a left heel injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71, Plate II, § 4.71a, Diagnostic Codes 5271, 5284 
(2006).

3.  The criteria for a 10 percent schedular rating for 
superficial, unstable left heel skin graft site are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7803 (effective prior to August 30, 2002).


4.  The requirements for secondary service connection for 
bilateral lower extremity xerototic eczema are met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  

VA provided notice letters in October 2001, September 2002, 
July 2003, June 2004, June 2005, and in March 2006.  These 
letters informed the veteran of what evidence was needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c). 

VA sent its first notice letter prior to the initial adverse 
decision. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004). 

The VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473

Upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the RO notified the veteran of these 
requirements in a March 2006 letter. Thus, no unfair 
prejudice will result from the Board's handling of the 
matters at this time.  

Because secondary service connection is granted, the RO will 
soon issue a rating decision that provides an initial 
disability rating for left knee arthritis and for a skin 
disorder of the left foot and an effective date for payment 
(if any) of compensation for those ratings.  The disability 
rating to be assigned for left knee arthritis will be in 
accordance with the rating criteria that will be supplied 
with the rating decision.  The effective date will be in 
accordance with the rule for assignment of effective dates, 
which will be included with the rating decision.  Generally, 
the effective date will coincide with the date that the 
veteran filed his claim for disability benefits.  In any 
event, in a March 2006 letter, the RO has notified the 
veteran of elements necessary to assign a disability rating 
and an effective date for that rating.

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit an NOD in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of service connection or the grant of a 10 
percent rating for a left heel skin graft at this time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

A veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

In 1959, service connection was established for a crushing 
injury to the left heel with a significant loss of skin 
covering the heel.  VA medical records reflect that the 
painful left heel causes a limp.  

In December 2002, a VA physician examined the veteran and 
attributed the current left hip and left ankle disorders to 
the service-connected left heel.  The physician did not, 
however, address the left knee. 

In July 2003, the veteran reported that he walked on the left 
toes, rather than the left heel, and he felt that the weight 
shift adversely impacted his left knee and hip.  

In September 2003, the RO granted secondary service 
connection for left hip degenerative arthritis, but in 
January 2004, denied secondary service connection for the 
left knee on the basis of no current left knee diagnosis.  
The VA medical evidence reflects that a diagnosis had been 
offered for the left knee, however.  

An October 2003 VA orthopedic examination report reflects 
left knee joint tenderness and crepitus.  The assessment was 
"Left knee pain, not otherwise specified."  

September 2004 VA X-rays showed left knee joint effusion 
(effusion is defined as the escape of fluid into a part or 
tissue, as an exudation or transudation, Dorland's 
Illustrated Medical Dictionary 531 (28th ed. 1994)).  
Although a radiologist noted that the X-rays were negative, 
in September 2004, a VA orthopedic surgeon checked the X-rays 
and found "very early degenerative changes in the left 
knee."

In a December 2005 VA compensation examination report, a VA 
physician reported that the left heel caused limping and pain 
in the left knee and hip.  The physician concluded that the 
service-connected left heel had caused "minimal 
aggravation" [of those joints].

Applying the three-element test for service connection, the 
Board finds that it is at least as likely as not that the 
three elements of service-connection for left knee arthritis 
are met.  First, there is evidence of in-service incurrence 
or aggravation of a disease or injury.  In this case, the 
left heel was crushed during active service resulting in a 
service-connected injury.  

Second, the current medical evidence shows left knee 
crepitation.  According to 38 C.F.R. § 4.59, when crepitation 
is found, it "should be noted carefully as points of contact 
which are diseased."  Thus, current medical evidence of 
crepitus, along with early degenerative changes, joint 
tenderness, and joint effusion, compel the Board to conclude 
that it is at least as likely as not (a 50 percent or greater 
probability) that early arthritis of the left knee joint is 
shown.  

Third, there is medical evidence of a causal relationship 
between the present left knee disability and the service-
connected left heel injury.  In this case, a VA physician has 
conceded that minimal aggravation to the left hip and left 
knee has occurred because of the left heel injury.  Service-
connection for left hip arthritis has already been 
established based on this opinion.  With application of the 
benefit of the doubt, the evidence is at least in relative 
equipoise on the issue of aggravation of the left knee by the 
left heel.  Accordingly, secondary service connection for 
left knee degenerative arthritis is warranted. 

Other Skin Disorders

An April 2004 VA treatment report reflects dermatitis, 
xerosis, and minimal erythema around the bilateral skin graft 
donor sites.  The dermatologist opined that "xerototic 
eczema" was "probably exacerbated by skin graft."  Because 
no medical evidence of record contradicts this opinion, the 
Board will grant service connection for bilateral lower 
extremity xerototic eczema.  The rating to be assigned will 
be addressed in the remand portion of the decision.  
38 C.F.R. § 3.310

Disability Rating for Residuals of a Left Heel Injury

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

On September 27, 2000, the veteran requested a higher rating 
for the left heel, which had been rated noncompensably under 
Diagnostic Code 7805.  A November 2000 VA compensation 
examination report reflects that left ankle plantar flexion 
was limited to 20 degrees and dorsiflexion was to 10 degrees.  
The Achilles tendon was tender to palpation.  The impression 
was Achilles insertional tendinitis and persistent pain due 
to traumatic injury.  Additional functional impairment due to 
pain was implied.  In a January 2001 rating decision, the 
rating was increased to 10 percent.

A December 2001 VA foot examination report reflects 
occasional left foot pain and no feeling in the left heel.  
Surgical scars over the left heel were well healed, but there 
were two small areas of skin breakdown over the medial and 
lateral surface of the left heel.  There was a small left 
calcaneal spur.  The diagnosis was status post injury to left 
heel.

A December 2002 VA examination report reflects that the 
veteran worked as a gardener and could not walk long 
distances because of left ankle and hip pains.  Left ankle 
dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees, however.  All motion was pain-free.  Minimal to mild 
degenerative arthritis of the left ankle was assessed; 
however, the ankle X-ray was normal.  

An October 2003 VA orthopedic examination report notes a 
deformity with diminished soft tissue at the left heel.  Left 
foot dorsiflexion was to 10 degrees and plantar flexion was 
to 30 degrees.  The veteran reported that he had to walk on 
the ball of the foot because of heel pain.  The assessments 
were left heel injury and history of left heel skin eruption. 

A December 2005 VA examination report reflects that the 
veteran had no left heel weakness, stiffness, swelling, heat, 
or redness.  Occasional achy pain in the winter was reported.  
The ankle had full, painless range of motion.  The only other 
complaints were left heel tenderness, numbness, and a limp.  
The examiner noted that the feet were completely numb.  

VA outpatient treatment reports reflect that the veteran also 
has occasional diabetes-related bilateral foot complaints.  

The Board finds that the residuals of a left heel injury are 
manifested by limitation of motion of the left ankle due to 
tendinitis, and occasional breakdown of the skin at the left 
heel skin graft site.

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (2006).  Injury of the foot may 
also be rated under Diagnostic Code 5284. 

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent rating requires severe 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  
The rating schedule contains no further guidance for 
assignment of ratings under this diagnostic code.

Comparing the manifestations of the left heel to the rating 
criteria, the Board finds that the criteria for a rating 
greater than 10 percent are not more nearly approximated 
under Diagnostic Code 5271 or 5284.  Although the veteran 
reported that the left heel pain impacts his earning 
potential, his medical examiners feel that there is no reason 
why the left heel would interfere with working.  The medical 
evidence does not reflect that there is any additional 
functional impairment of the left heel, except for the skin 
graft site.   

The medical evidence reflects that a large amount of skin was 
lost from the left heel when it was injured and that skin was 
grafted from both legs to cover the wound.  The evidence 
reflects that the left heel skin graft area is now subject to 
skin breakdown.  The December 2001 VA examination report 
notes two such areas of skin breakdown on the left heel.  

Superficial, poorly nourished scars with repeated ulceration 
(other than burn scars or disfiguring scars of the head, 
face, or neck) warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (prior to August 30, 2002).  
Affording the veteran the benefit of the doubt, because skin 
breakdown at the skin graft site is noted, the criteria of a 
10 percent rating under the prior Diagnostic Code 7803 are 
more nearly approximated, and a 10 percent rating is 
warranted.

The rating criteria for Diagnostic Code 7803 changed slightly 
on August 30, 2002, but the revised diagnostic code does not 
offer a rating higher than 10 percent.  Thus, it need not be 
considered.

The Board will defer the issue of entitlement to an 
extraschedular rating until the case is returned after all 
development set forth in the remand has been accomplished 


ORDER

Entitlement to secondary service connection for left knee 
degenerative arthritis is granted.

Entitlement to an increased rating for residuals of a left 
heel injury, currently rated 10 percent disabling, is denied. 

Entitlement to a separate 10 percent rating for breakdown of 
a left heel skin graft is granted.

Entitlement to secondary service connection for bilateral 
lower extremity xerototic eczema is granted.


REMAND

In the decision above, the Board has granted secondary 
service connection for bilateral lower extremity xerototic 
eczema.  Because the RO has not yet considered a rating for 
this skin disorder and because the medical evidence does not 
include an assessment of the severity of this disorder, due 
process requires that the Board remand the issue for further 
development.  This skin disorder appears to be cyclic or 
fluctuating in nature, because it was not present during VA 
compensation examinations, but was noticed during a routine 
clinical visit in April 2004. 

The duty to assist requires that, when a claimant submits a 
claim for a disease cyclical in the manifestation of its 
symptoms, VA must conduct an examination during the active 
stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  In so holding, the Court stated: "It is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed".  Id. at 407.  Thus, VA should attempt to examine 
the veteran during the active stage of the disease.  
Following that, the RO should assign a disability rating or 
ratings for bilateral xerototic eczema commensurate with the 
evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  If necessary, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for such rating for 
xerototic eczema at each skin graft donor 
site scar, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  Assign an initial rating or ratings 
and an effective date for bilateral lower 
extremity xerototic eczema.  The veteran 
may be examined for this purpose, if 
necessary.  

3.  Then, readjudicate the claims for 
higher initial ratings for the bilateral 
skin graft donor site scars of the right 
thigh, the right calf, and the left 
thigh, including consideration of a 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


